DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 20120256861 A1).


Regarding claim 1, Park teaches a touch panel control device that controls a touch panel disposed to overlap with a display panel and including a reception electrode that outputs a position signal corresponding to a touch position touched by a user and a drive electrode that is opposite to the reception electrode (Fig. 1, [0030], [0039], where the device comprises a display screen DIS overlaid with a touch screen comprising touch sensors TS formed from the intersections of Tx and Rx lines operating according to mutual capacitance), the touch panel control device comprising: 
	a delay setter (24) that sets a delay amount corresponding to a first gate clock signal (HDIS) for controlling a drive timing of a gate line provided in the display panel (Fig. 1, [0051]-[0052], where the delay unit 24 delays a TX pulse based on the timing signal HDIS); and 
	a touch panel driver (18) that outputs a drive pulse for detecting the touch position to the drive electrode based on the delay amount set by the delay setter (Fig. 1, [0049]-[0052], where the driving circuit 18 outputs drive pulses Tx according to the delayed timing information Txcon’), wherein 
	the touch panel driver outputs a signal having a predetermined voltage level to the drive electrode and the reception electrode before outputting the drive pulse to the drive electrode (Fig. 8, [0037], where the common voltage is applied to the touch sensors TS during the period of time when display data is written which alternates with the time period when the Tx pulses are written).

	Regarding claim 2, Park teaches the touch panel control device according to claim 1, further comprising a signal generator that applies the delay amount set by the 
	the touch panel driver outputs the drive pulse to the drive electrode based on the second gate clock signal generated by the signal generator ([0052], where the delay amount contained in Txcon’ is used to generate the series of Tx pulses EXTP), and 
	the touch panel driver further outputs the signal having the predetermined voltage level to the drive electrode and the reception electrode continuously during a period from a rise timing of the second gate clock signal to a rise timing of the drive pulse (Fig. 8, [0037], where the common voltage is applied to the touch sensors TS during the period of time when display data is written which alternates with the time period when the Tx pulses are written).

	Regarding claim 3, Park teaches the touch panel control device according to claim 2, wherein the delay setter sets, as the delay amount, a period from a rise timing of the first gate clock signal to a moment immediately before an occurrence timing of noise that occurs in the position signal due to driving of the gate line ([0007], [0052], where the delay amount is based on the gate clock signal plus a predetermined amount of time to eliminate the noise effect of the pixel driving signal on the sensed position signal).

	Regarding claim 4, Park teaches the touch panel control device according to claim 3, wherein the touch panel driver refrains from outputting the drive pulse to the 

	Regarding claim 5, Park teaches the touch panel control device according to claim 1, wherein the delay setter sets the delay amount individually for each touch panel ([0007], [0052], where the delay count is a predetermined value to avoid noise for the specific touch panel).

	Regarding claim 6, Park teaches the touch panel control device according to claim 1, wherein the touch panel driver outputs the signal having the predetermined voltage level to the drive electrode and the reception electrode continuously while the display panel is turned on and an initialization process of the display panel is executed ([0037], where the common voltage is being applied at all times that the Tx pulses are not).

	Regarding claim 7, Park teaches the touch panel control device according to claim 1, wherein the signal having the predetermined voltage level includes a ground level signal ([0037], where the predetermined signal is a common voltage level signal).

Regarding claim 8, Park teaches the touch panel control device according to claim 1, wherein the touch panel includes a capacitive touch panel ([0039], where the touch panel is a mutual capacitance touch panel).

	Regarding claim 9, Park teaches the touch panel control device according to claim 1, wherein the touch panel is attached to the display panel by direct bonding (Fig. 2, [0036], where the touch panel and display panel are directly stacked).

	Regarding claim 10, Park teaches a touch panel control method for controlling a touch panel disposed to overlap with a display panel and including a reception electrode that outputs a position signal corresponding to a touch position touched by a user and a drive electrode that is opposite to the reception electrode (Fig. 1, [0030], [0039], where the device comprises a display screen DIS overlaid with a touch screen comprising touch sensors TS formed from the intersections of Tx and Rx lines operating according to mutual capacitance), the touch panel control method comprising causing one or more processors to execute: 
	a delay setting process for setting a delay amount corresponding to a first gate clock signal for controlling a drive timing of a gate line provided in the display panel (Fig. 1, [0051]-[0052], where the delay unit 24 delays a TX pulse based on the timing signal HDIS); and 
	a touch panel driving process for outputting a drive pulse for detecting the touch position to the drive electrode based on the delay amount set in the delay setting 
	in the touch panel driving process, a signal having a predetermined voltage level is output to the drive electrode and the reception electrode before the drive pulse is output to the drive electrode (Fig. 8, [0037], where the common voltage is applied to the touch sensors TS during the period of time when display data is written which alternates with the time period when the Tx pulses are written).

	Regarding claim 11, Park teaches an input display device comprising: 
	a display device (DIS) that displays an image on a display panel (Fig. 1, [0027]); 
	a touch panel (TS) that is disposed to overlap with the display device and outputs a position signal corresponding to a user's touch position (Fig. 1, [0027]); and 22Attorney Docket No.: US81673 
	the touch panel control device according to claim 1 (Fig. 1, [0028]-[0030], where the timing controller 20 controls the touch panel operation as shown in claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER D MCLOONE/Primary Examiner, Art Unit 2692